         Case 1:19-cv-10482-WGY Document 90 Filed 11/11/19 Page 1 of 9



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

************************************
Allan Chiocca,

                    Plaintiff

            v.                                            Civ. A. No.: 1:19-cv-10482-WGY

The Town of Rockland, Deirdre Hall,
Edward Kimball, Larry Ryan,
Michael Mullen Jr., Michael O’Loughlin,
Richard Penney and Kara Nyman

                    Defendants

************************************
 PLAINTIFF ALLAN CHIOCCA’S MEMORANDUM OF LAW IN SUPPORT OF
 HIS MOTION FOR LEAVE TO SERVE INTERROGATORIES ON THE TOWN
 DEFENDANTS1 IN EXCESS OF THE LIMITATIONS SET FORTH IN LOCAL
  RULE 26.1(c), AND TO COMPEL THE TOWN DEFENDANTS TO RESPOND
                          TO SAID DISCOVERY

           This is the Plaintiff Allan Chiocca’s memorandum of law in support of his motion

for leave to serve interrogatories on the Town Defendants in excess of the limitations set

forth in Local Rule 26.1(c), and to compel the Town Defendants to respond to said

discovery.2 For the reasons set forth herein, the Plaintiff’s motion should be

ALLOWED.

                                             INTRODUCTION

           Mr. Chiocca’s instant motion is being filed because the Town Defendants will not

agree to allow the Plaintiff to serve up to 25 interrogatories on each Town Defendant.




1
 The Town Defendants refer to Defendants the Town of Rockland (“the Town”), Larry Ryan, Michael
Mullen Jr., Michael O’Loughlin, Richard Penney and Kara Nyman.
2
    As far as Plaintiff can tell, Defendants Hall and Kimball do not take a position on this instant motion.
         Case 1:19-cv-10482-WGY Document 90 Filed 11/11/19 Page 2 of 9



Instead, relying on Local Rule 26.1(c)3, which at least one judge in this District4 has ruled

is unenforceable and substantially preempted by Fed. R. Civ. P. 26(b)(2), see St. Paul

Fire & Marine Ins. Co. v. Birch, Stewart, Kolasch & Birch, LLP, 217 F.R.D. 288, 289

(D. Mass. 2003), the Town Defendants argue that Mr. Chiocca should be limited to

serving 25 interrogatories total on the six Town Defendants combined.

            Such a result, even if Local Rule 26.1(c) is not preempted, would unfairly

prejudice the Plaintiff as it would effectively limit him to just over four interrogatories

per Town Defendant party (i.e. 25 interrogatories / 6 Town Defendant parties = 4.16). To

avoid this prejudice that the Plaintiff would plainly suffer if the Town Defendants’

position is endorsed, this Court should, consistent with the Federal Rules of Civil

Procedure, grant Plaintiff leave to serve 25 interrogatories or less on each Town

Defendant (and require each Town Defendant to respond thereto).

                      RELEVANT FACTS AND PROCEDURAL HISTORY

            This case substantially arises out of: 1) an incident which occurred on May 1st,

2018 (the “Incident”) between the Plaintiff Allan Chiocca (“Mr. Chiocca” or “Plaintiff”),

the Town’s former Town Administrator, and the Defendant Deidre Hall (“Ms. Hall”), one

of Mr. Chiocca’s former supervisors and the former Vice Chairman of the Rockland

Board of Selectman; and 2) the Town’s and the Town officials’5 subsequent handling of

the issue.


3
 Local Rule 26.1(c) provides in relevant part, “[u]nless the judicial officer orders otherwise, the number of
discovery events shall be limited for each side (or group of parties with a common interest) to 10
depositions, 25 interrogatories, 25 requests for admissions, and 2 separate sets of requests for production.”
4
    As far as Plaintiff can tell, the only judge in this District to have addressed the issue.
5
  The Town Board of Selectmen was comprised of different individuals at various times relevant hereto. At
the time of the Incident, the Board was comprised of Defendants Larry Ryan (“Ryan”), Michael


                                                           2
      Case 1:19-cv-10482-WGY Document 90 Filed 11/11/19 Page 3 of 9



        More specifically, following the May 1, 2018 Incident, the Town retained the

company Discrimination and Harassment Solutions LLC/Attorney Regina Ryan

(“Attorney Ryan”) to conduct an independent investigation and prepare a report (“Ryan”

Report”) detailing her findings and conclusions concerning the Incident. In no uncertain

terms, Attorney Ryan completely exonerated Mr. Chiocca and found that he was a victim

of Ms. Hall’s quid pro quo sexual harassment. See Ryan Report, dkt. no. 33-4, p. 27 (“I

find by a preponderance of the evidence that Ms. Hall was Mr. Chiocca’s supervisor and

she sought sexual relations in exchange for her vote on his contract extension and raise.

As such, Ms. Hall sexually harassed Mr. Chiocca in violation of the Town’s Sexual

Harassment Policy on the night of the Incident”). Attorney Ryan concluded her report by

recommending that the Town restore Mr. Chiocca to his position. Id at p. 29. (“With

regard to Mr. Chiocca, I recommend that he be removed from administrative leave and

returned to the position of Town Administrator for the Town . . . .”).

        Instead of following the recommendations of its own investigator, however, the

Interim Board refused to reinstate Mr. Chiocca to his position and repeatedly defamed

him, after which the Current Board voted to not renew his contract/constructively

discharge his employment.

        On March 14, 2019, after exhausting his remedies at the Massachusetts

Commission Against Discrimination, Mr. Chiocca filed his instant Complaint in this



O’Loughlin (“O’Loughlin”), Michael Mullen (“Mullen), Edward Kimball (“Kimball) and Ms. Hall
(collectively the “Incident Board”). After the Ryan Report was completed, Hall and Kimball subsequently
resigned, leaving the Board comprised of only Ryan, O’Loughlin and Mullen (collectively the “Interim
Board”). Defendants Richard Penney (“Penney”) and Kara Nyman were subsequently elected to the Board
following Hall’s and Kimball’s resignation, and with Ryan, O’Loughlin, and Mullen, comprise the current
Board (collectively the “Current Board”). The Town and the Current Board are represented by one group of
attorneys, Hall is represented by another group, and Kimball by another.



                                                   3
      Case 1:19-cv-10482-WGY Document 90 Filed 11/11/19 Page 4 of 9



matter. See dkt. no. 1. Mr. Chiocca’s Complaint contains thirty-seven counts against

various combinations of Defendants, and many against just one or two individual

Defendants. Id. On August 30, 2019, Defendants Kimball and Hall filed separate

Answers to Mr. Chiocca’s Complaint and Counterclaims against Mr. Chiocca. See dkt.

nos. 66 and 68. On October 28, 2019, Mr. Chiocca filed Amended Answers to Hall’s and

Kimball’s Counterclaims and Crossclaims for indemnification against the Town. See dkt.

nos. 85 and 86.

         In all, Mr. Chiocca has 37 claims against the Defendants in the aggregate,

Kimball has one counterclaim against Chiocca, Hall has six counterclaims against

Chiocca, and Chiocca has two crossclaims against the Town.

         On October 25, 2019, relying on St. Paul Fire & Marine Ins. Co. v. Birch,

Stewart, Kolasch & Birch, LLP, 217 F.R.D. 288 (D. Mass. 2003), Plaintiff served one set

of interrogatories and one set of document requests on each of the eight Defendants,

including the six Town Defendants.6 On October 28, 2019, counsel for the Town

Defendants sent a letter to Plaintiff’s counsel objecting to the individual written discovery

requests pursuant to Local Rule 26.1(c). See Exhibit A attached hereto. Thereafter,

counsel for the Plaintiff and Town Defendants engaged in the email correspondence

concerning the issue, see Exhibit B, after which they had a conference call which resulted

in a partial resolution of the issue.7


6
  The number of interrogatories that Plaintiff served on the Town Defendants is well below the 25-
interrogatory limit per party. Specifically, he served 20 interrogatories on the Town, see Exhibit C, 21
interrogatories on Larry Ryan, see Exhibit D, 16 interrogatories on Michael Mullen Jr., see Exhibit E, 17
interrogatories on Michael O’Loughlin, see Exhibit F, 17 interrogatories on Richard Penney, see Exhibit G,
and 17 interrogatories on Kara Nyman. See Exhibit H.
7
 During the conference call between counsel, Town Defendants’ counsel indicated that he would withdraw
his Local Rule 26.1(c) objection as to Plaintiff’s document requests if Plaintiff agreed to withdraw each set


                                                     4
      Case 1:19-cv-10482-WGY Document 90 Filed 11/11/19 Page 5 of 9



          Plaintiff now brings the instant Motion to serve interrogatories exactly as

contemplated by the Federal Rules of Civil Procedure.

                                            ARGUMENT

I.      The Plaintiff should be granted leave to serve up to 25 interrogatories on
        each Town Defendant.

        a. Local Rule 26.1(c) is preempted and unenforceable.

        In St. Paul Fire, Magistrate Judge Collings held as follows:

                 The question then arises whether a court may, by local rule,
                 restrict the number of interrogatories which may be filed
                 under the Federal Rules of Civil Procedure. Rule 26(b)(2),
                 Fed.R.Civ.P., provides, in pertinent part, as follows:

                 (2) By order, the court may alter the limits in these rules on
                 the number of . . . interrogatories . . . . By order or local
                 rule, the court may also limit the number of requests [for
                 admissions] under Rule 36.

                 This provision seems to prohibit a court, by local rule, from
                 altering the limitations on the number of interrogatories . . .
                 found in the Federal Rules of Civil Procedure. The fact that
                 the number of interrogatories . . . may be altered only by an
                 “order” while the number of requests for admissions may
                 be altered by either an “order” or “local rule” compels this
                 conclusion.

                 A court’s local rules must be “consistent with-but not
                 duplicative of” the Federal Rules of Civil Procedure. Rule
                 83(a)(1), Fed.R.Civ.P. Thus, it is my opinion that those
                 parts of Local Rule 26.1(c) which limit the number of
                 interrogatories to 25 for “each side” and the number of
                 depositions to 10 for “each side” are unenforceable.

                 It follows that the defendants do not need the court’s
                 permission to serve 25 interrogatories upon the plaintiff.



of document requests served on each Town Defendant and aggregate the requests into a single set of
requests directed to all Town Defendants. While Town Defendants’ position is the definition of “form over
substance,” and a testament to inefficiency, Plaintiff agreed to withdraw and aggregate his document
requests to the Town Defendants to avoid unnecessary motion practice.


                                                    5
     Case 1:19-cv-10482-WGY Document 90 Filed 11/11/19 Page 6 of 9



217 F.R.D. at 289 (emphasis added); see also Wright & Miller Fed. Prac. & Proc. Civ. §

2168.1 (3d ed.)(“[T]he adoption of a national rule superseded any local rules, and district

courts could not vary the national number by local rule.”)

       For the reasons set forth in St Paul Fire, the Plaintiff should be permitted to serve

up to 25 interrogatories on each of the Town Defendant parties.

       b. Even if Local Rule 26.1(c) is enforceable, the Court should grant the
          Plaintiff leave to serve up to 25 interrogatories on each of the Town
          Defendant parties.

       Even if Local Rule 26.1(c) is enforceable, the Plaintiff should be granted leave to

serve up to 25 interrogatories on each Town Defendant.

       Fed. R. Civ. P. 26(b)(2)(C)(i-ii) provides:

               On motion or on its own, the court must limit the frequency
               or extent of discovery otherwise allowed by these rules or by
               local rule if it determines that:

               (i) the discovery sought is unreasonably cumulative or
               duplicative, or can be obtained from some other source that
               is more convenient, less burdensome, or less expensive;

               (ii) the party seek discovery has had ample opportunity to
               obtain the information by discovery in the action.

       Here, Plaintiff’s interrogatories to the Town Defendants are not unreasonable

cumulative or duplicative, and the information cannot be obtained from any other source

at all. Indeed, Plaintiff’s counsel took great care to draft the interrogatories such that they

concern some of the most relevant issues in this litigation and are the farthest thing from

boilerplate. See Exhibits C through H. As to the individual Town Defendants, Plaintiff

seeks answers to interrogatories that each individual can only answer for themselves. To

limit the Plaintiff to only four interrogatories to each Town Defendant would unduly

restrict the Plaintiff from developing his case.

                                               6
      Case 1:19-cv-10482-WGY Document 90 Filed 11/11/19 Page 7 of 9



        Further, the commentary to Rule 26 sets forth additional policy concerns related

to the scope of discovery:

        The elements of Rule 26(b)(1)(iii)8 address the problem of discovery that is
        disproportionate to the individual lawsuit as measured by such matters as
        its nature and complexity, the importance of the issues at stake in a case
        seeking damages, the limitations on a financially weak litigant to
        withstand extensive opposition to a discovery program or to respond to
        discovery requests, and the significance of the substantive issues, as
        measured in philosophic, social, or institutional terms. . . . The court must
        apply the standards in an even-handed manner that will prevent use of
        discovery to wage a war of attrition or as a device to coerce a party,
        whether financially weak or affluent.

Fed. R. Civ. P. 26 (Comments to 1983 Amendments). “The discovery identified in these

examples should still be permitted under the revised rule when relevant and proportional

to the needs of the case.” Fed. R. Civ. P. 26 (Comments to 2015 Amendments).

        Here, the discovery Plaintiff seeks is proportional to the case, its size, nature and

complexity. See Fed. R. Civ. P. 26 (Comments to 1983 Amendments). As described

above, this case involves a 37 count Complaint against various combinations of the eight

Defendants, seven counterclaims against Mr. Chiocca, and Mr. Chiocca’s two

crossclaims for indemnification against the Town.

        Moreover, despite sharing counsel, the allegations and claims brought against the

various Town Defendants are not identical. Ryan, Mullen, and O’Loughlin have been on

the Board since before the May 1st Incident occurred and were in office through the

decision to suspend and investigate Chiocca. Dkt no. 1 at ¶¶ 1-9, 179, 214-34. Penney

and Nyman did not join the Board until after the investigation was completed. Id. at ¶¶

285-310. Mr. Chiocca alleges that Hall, Ryan and O’Loughlin each made disparaging,


8
 This section regarding proportionality has been moved to Rule 26(b)(2)(C)(iii). See Fed. R. Civ. P. 26
(Comments to 2015 Amendments).


                                                    7
     Case 1:19-cv-10482-WGY Document 90 Filed 11/11/19 Page 8 of 9



libelous or slanderous statements, while others have not. Id. at ¶¶ 195-99, 277-82, 287-

92. The case is factually and procedurally complex and requires the discovery sought by

the Plaintiff to address these complexities.

        Nor is this a small case. Mr. Chiocca, who received a six-figure salary and

significant benefits, seeks significant compensatory damages, including but not limited to

back pay and benefits, front pay and benefits, lost raises, lost vacation time, lost

retirement benefits, emotional distress damages, pain and suffering, reputational

damages, as well as punitive damages, and an award of his reasonable attorneys’ fees and

the costs of this action. Id. at 70-17. In addition, the rules recognize that other interests

“may have importance far beyond the monetary amount involved.” Fed. R. Civ. P. 26

(Comments to 1983 Amendments). This is such a case; the parties involved are all public

figures and the matter has received significant media attention.

        Finally, this is not a case where a powerful and affluent party is seeking to wage a

  war of attrition against another party. Hall, Kimball and the Town Defendants are all

 represented by highly capable counsel (indeed, nine attorneys have entered appearances

 on behalf all Defendants in the aggregate) and the Town’s insurance carrier is providing

 the cost of defense for the Town Defendants and Hall. Requiring each Town Defendant

  to respond to the interrogatories is hardly burdensome, and to the extent that it is, it is

 overwhelming outweighed by the Plaintiff’s entitlement to reasonably develop his case.

                                      CONCLUSION

        For the reasons set forth herein, the Plaintiff’s motion should be ALLOWED.




                                               8
     Case 1:19-cv-10482-WGY Document 90 Filed 11/11/19 Page 9 of 9



Respectfully Submitted,
Plaintiff,
Allan Chiocca,

By his attorney(s),

 /s/ Adam J. Shafran
Adam J. Shafran, Esq. (BBO 670460)
ashafran@rflawyers.com
Jonathon D. Friedmann, Esq. (BBO 180130)
jfriedmann@rflawyers.com
Rudolph Friedmann LLP
92 State Street
Boston, MA 02109
617–723–7700
617–227–0313 (fax)


                             CERTIFICATE OF SERVICE


       I, Adam J. Shafran, do hereby certify that this document filed through the ECF
system shall be sent electronically to the registered participants as identified on the
Notice of Electronic Filing on November 11, 2019

/s/ Adam J. Shafran
Adam J. Shafran




                                            9
